DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18-27, 29-36 are rejected under 35 U.S.C. 102a1 as being anticipated by Ikonen et al., US PGPub 2014/0182975.

    PNG
    media_image1.png
    494
    511
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    290
    206
    media_image2.png
    Greyscale

Regarding claim 1, Ikonen et al. discloses an elevator rope terminal structure (2), comprising: an insertion body (8,8’) to be held in contact with an elevator rope (11) having a flat sectional shape (see fig 5); and a housing (4) which has a through hole (see fig 3) with a rope passage port (bottom of 4 in fig 3a) into which the elevator rope (R) is to be inserted from an outside (exterior of 4) to an inside (interior of 4) of the through hole (as described above), and is configured to hold the elevator rope (R) and the insertion body (8,8’) inside the through hole (as described above, wherein the through hole (as described above) has an inner surface (in contact with 8b and 8b’) including a first receiving surface (in contact with 8b) and a second receiving surface (in contact with 8b’) which are to be positioned on both sides of the elevator rope (R) in a thickness direction (see fig 3a) of the elevator rope (R), wherein the insertion body (8,8’) includes: a first insertion member (8) which is to be held in contact with the first receiving surface (as described above) and the elevator rope (R); and a second insertion member (8’) which is to be held in contact with the second receiving surface (as described above) and the elevator rope (R), the elevator rope terminal structure (2) comprising: pressing portions (9,9’) which are different parts from the housing (4) configured to apply pressing forces to the first insertion member (8) and the second insertion member (8’) in a direction of causing the first insertion member (8) and the second insertion member (8’) to approach each other (due to slope of housing) to press the insertion body (8,8’) against the elevator rope (R) so as to integrate the insertion body (8,8’) and the elevator rope (R) with each other. 
Regarding claim 18, Ikonen et al. discloses an elevator rope terminal structure (2), comprising: an insertion body (8,8’) to be held in contact with an elevator rope (R) having a flat sectional shape (see fig 5); and a housing (4) which has a through hole (see fig 3) with a rope passage port (bottom of 4 in fig 3a) into which the elevator rope (R) is to be inserted from an outside (exterior of 4) to an inside (interior of 4) of the through hole (as described above), and is configured to hold the elevator rope (R) and the insertion body (8,8’) inside the through hole (as described above), wherein the through hole (as describe above) has an inner surface (in contact with 8b, 8b’) including receiving surfaces (inner surfaces of 4b, 4b’) to be positioned on both sides (see fig 3) of the elevator rope (R) in a thickness direction (see fig 3 and 5) of the elevator rope (R), the elevator rope terminal structure (2) comprising: pressing portions (9,9’) which are different parts from the housing (4) configured to press the insertion body (8,8’) against the elevator rope (R) with use of surfaces (8a,8a’) of the insertion body (8,8’) which are recessed from housing-side opposing surfaces (8b,8b’) of the insertion body (8,8’), the housing-side opposing surfaces (8b,8b’) being in contact with the receiving surfaces (4b,4b’), as pressurizing surfaces (see fig 3). 
Regarding claim 19, Ikonen et al. discloses an elevator rope terminal structure (2), comprising: an insertion body (8,8’) to be held in contact with an elevator rope (R) having a flat sectional shape (see fig 5); and a housing (4) which has a through hole (see fig 3) with a rope passage port (bottom of 4 in fig 3a) into which the elevator rope (R) is to be inserted from an outside (exterior of 4) to an inside (interior of 4) of the through hole (as described above), and is configured to hold the elevator rope (R) and the insertion body (8,8’) inside the through hole (as described above), wherein the through hole (as describe above) has an inner surface (in contact with 8b, 8b’) including receiving surfaces (inner surfaces of 4b, 4b’) to be positioned on both sides (see fig 3) of the elevator rope (R) in a thickness direction (see fig 3 and 5) of the elevator rope (R), the elevator rope terminal structure (2) comprising: pressing portions (9,9’) which are different parts from the housing (4) which are provided so as to be located in spaces formed between end surfaces of the insertion body (8,8’) in a width direction (see fig 3) of the insertion body (8,8’) and the inner surface of the through hole (as described above), and are configured to press the insertion body (8,8’) against the elevator rope (R). 
Regarding claim 20, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 18, wherein the insertion body (8,8’) includes a first insertion member (8) to be arranged between the elevator rope (R) and a first receiving surface (4b) corresponding to one of the receiving surfaces (4b,4b’). 
Regarding claim 21, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 20, wherein the inner surface (as described above) of the through hole (as described above) includes a second receiving surface (left side in fig 4) corresponding to the other one of the receiving surfaces (see fig 4), and wherein the second receiving surface (as described above) is to be held in contact with the elevator rope (R). 
Regarding claim 22, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 20, wherein the insertion body (8,8’) includes a second insertion member (8’) to be arranged between the elevator rope (R) and the second receiving surface (4b’) corresponding to the other one of the receiving surfaces (4b,4b’).
Regarding claim 23, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 21, wherein the insertion body (8,8’) includes a second insertion member (8’) to be arranged between the elevator rope (R) and the second receiving surface (4b’) corresponding to the other one of the receiving surfaces (4b,4b’).
Regarding claim 24, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 22, wherein the pressing portions (as described above) are configured to press the insertion body (8,8’) against the elevator rope (R) by applying pressing forces to the insertion body (8,8’) in a direction of causing the first insertion member (8) and the second insertion member (8’) to approach each other (due to angle of housing and wedge). 
Regarding claim 25, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 20, wherein the first insertion member (8) has a first rope-side opposing surface (8a) which is to be held in contact with the elevator rope (R), and a first housing-side opposing surface (8b) which is to be held in contact with the first receiving surface (4b), and wherein a distance (see fig 3a) between the first housing-side opposing surface (8b) and the first rope- side opposing surface decreases (8a) toward the rope passage port (see fig 3a).
Regarding claim 26, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 1, wherein the first insertion member (8) has a first rope-side opposing surface (8a) which is to be held in contact with the elevator rope (R), and a first housing-side opposing surface (8b) which is to be held in contact with the first receiving surface (4b), and wherein a distance (see fig 3a) between the first housing-side opposing surface (8b) and the first rope- side opposing surface (8a) decreases toward the rope passage port (see fig 3a).
Regarding claim 27, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 26, wherein the second  insertion member (8’) has a second rope-side opposing surface (8a’) which is to be held in contact with the elevator rope (R), and a second housing-side opposing surface (8b’) which is to be held in contact with the second receiving surface (4b’), and wherein a distance between the second housing-side opposing surface (8b’) and the second rope-side opposing surface (8a’)  decreases toward the rope passage port (see fig 3a).
Regarding claim 29, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 1, wherein the insertion body (8,8’) has pressurizing surfaces (8a,8a’) formed apart from the inner surface (see fig 3a) of the through hole (as described above), and wherein the pressing portions (4b,4b’) are configured to apply pressing forces (see fig 3a) for pressing the insertion body (8,8’) against the elevator rope (R) to the pressurizing surfaces. 
Regarding claim 30, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 18, wherein the insertion body (8,8’) has recessed portions (region containing 10,10’), and wherein the pressurizing surfaces (as described above) are bottom surfaces (positioned below in fig 3a,b) of the recessed portions (as described above). 
Regarding claim 31, Ikonen et al. discloses the elevator rope terminal structure according to claim 30, wherein the recessed portions (as described above) are formed along a longitudinal direction (top to bottom in fig 3) of the elevator rope (R).
Regarding claim 32, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 1, wherein the pressing portions (4b,4b’) are provided at positions outside a region of the elevator rope (see fig 3) when viewed along the thickness direction of the elevator rope (R), and are configured to press the insertion body (8,8’) against the elevator rope (R) by applying pressing forces to the insertion body (8,8’).
Regarding claim 33, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 1, wherein a dimension of the insertion body (8,8’) in a width direction (left to right in fig 3a) of the insertion body (8,8’) is larger than a dimension of the elevator rope (R) in a width direction (see fig 3a) of the elevator rope (R).  
Regarding claim 34, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 1, wherein each of the pressing portions (4b,4b’) includes a screw (9,9’), and wherein the screws (9,9’) are configured to press the insertion body (8,8’) against the elevator rope (R) by fastening the elevator rope (R) and the insertion body (8,8’) together. 
Regarding claim 35, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 1, wherein each of the pressing portions (4b,4b’’) includes a screw (see fig 3) and a nut (see fig 3) to be mounted to the screw (see fig 3), and wherein the screws and the nuts (as described above) are configured to press the insertion body (8,8’) against the elevator rope (R) by fastening the elevator rope (R) and the insertion body (8,8’) together. 
Regarding claim 36, Ikonen et al. discloses elevator rope terminal structure (2) according to claim 34, further comprising an elastic member (3b) provided between a head portion (see fig 3a) of each of the screws (as described above) and the insertion body (8,8’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ikonen et al. in view of Kuczek et al., US PGPub2018/0155156.
Regarding claim 28, Ikonen et al. discloses the elevator rope terminal structure (2) according to claim 1, wherein the second insertion member (8’) has a second rope-side opposing surface (8a’) which is to be held in contact with the elevator rope (R), and a second housing-side opposing surface (8b’) which is to be held in contact with the second receiving surface (4b’).  Ikonen et al. does not specify that the second housing-side opposing surface (8b’) is parallel to the second rope-side opposing surface. 

    PNG
    media_image3.png
    753
    383
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    437
    401
    media_image4.png
    Greyscale

Kuczek et al. teaches a similar termination device (see fig 4-5) wherein housing-side opposing surface (external portion of 60) is parallel to the second rope-side opposing surface (portion of 60 adjacent to 16), and wherein the second rope side opposing surface (as described above) is parallel to an outer surface of the second receiving surface (when applied to configuration shown in fig 4 of Iknoen et al).  It would have been obvious to provide the parallel housing side and opposing surfaces as described by Kuczek et al. in the system disclosed by Ikonen et al. in order to more evenly distribute the clamping force along the belt end and avoid pinching.
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.  On page 9 of the remarks, Applicant argues that Ikonen does not disclose the newly added limitation that pressing portions which are different parts from the housing.  The rejection was modified in light of the amendment.  Components 9 and 9’ in Ikonen have been interpreted as the pressing portion.  Ikonen therefore discloses the disputed limitation and Applicants argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654